—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered March 12, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of SVa to 11 years, unanimously affirmed.
The court’s decision to close the courtroom during the testimony of the three undercover officers was supported by their Hinton hearing testimony that they continued to make buys in the same location where defendant was arrested, that they had been involved in the arrest of other persons whose cases were still pending in the same courthouse, and that they took precautions to protect their identities when appearing in court (see, People v Ayala, 90 NY2d 490, 497-500, cert denied 522 US 1002).
The language employed by the court in its instructions to the jury to disregard defendant’s repeated outbursts did not deprive defendant of a fair trial. The court’s strong language conveyed to the jury the importance of the principle that defendant’s unsworn, self-serving factual statements were not evidence, and the court did not display bias or express any opinion on the merits of the case. In any event, were we to find any error in this regard, we would find the error to be harmless in light of the overwhelming evidence of guilt, which featured the recovery of buy money and drugs from defendant’s person. Concur — Sullivan, P. J., Rosenberger, Tom, Wallach and Andrias, JJ.